          Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EQUAL EMPLOYMENT OPPORTUNITY                           )
COMMISSION,                                            )
                                                       )
       Plaintiff,                                      )
                                                       )       Case No. 1:19-cv-00804-SHR
v.                                                     )
                                                       )
MICHAEL A. SISK, DDS, LLC, d/b/a                       )       (Honorable Sylvia H. Rambo)
CAPITAL CITY DENTAL CARE,                              )
                                                       )
       Defendant.                                      )

                                       CONSENT DECREE

       On May 10, 2019, the U.S. Equal Employment Opportunity Commission (“EEOC” or

“Commission” or “Plaintiff”) brought this action under the Age Discrimination in Employment

Act of 1967 (“ADEA”) to correct unlawful terminations on the basis of age and to provide

appropriate relief to Charging Parties Tami Halstead, Teri Doyle, Jennifer Smeal, Jennifer Venios,

and Angela Smith (collectively “Charging Parties”), as well as to a class of similarly-situated

individuals (“Claimants”) who were also terminated because of their age. The parties desire to

resolve this action without the time and expense of continued litigation and, as a result, have jointly

formulated a plan to be embodied in a Consent Decree (“Decree”) that will promote and effectuate

the purposes of the ADEA.

       This Decree shall not constitute an adjudication on the merits of the Commission's case

and shall not be construed as an admission by Defendant of any discriminatory practice or of

liability with respect to any Charging Party or Claimant, nor shall it constitute a waiver by the

Commission of any contentions of discrimination.
         Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 2 of 9




      The Court has examined this Decree and finds that it is reasonable, just, and in accordance

with the Federal Rules of Civil Procedure and the ADEA.              Therefore, it is ORDERED,

ADJUDGED, AND DECREED:

                                      Resolution of Claims

   1. This Decree fully and completely resolves all issues, claims, and allegations raised in the

      Complaint filed by the Commission in this action (“the Complaint”) against Defendant.

   2. This Decree in no way affects the Commission’s right to bring, process, or investigate any

      other pending or future charges of discrimination that may be filed against Defendant or to

      commence civil actions on any such charges as the Commission sees fit.

                                        Scope of Decree

   3. This Decree shall apply to all three locations of Defendant’s dental practice: 1) 3401

      Hartzdale Dr., Suite 122, Camp Hill, PA 17011; 2) 4700 Union Deposit Rd., Suite: 210,

      Harrisburg, PA 17111; and 3) 8 Brookwood Ave. Suite B, Carlisle, PA 17015.

   4. This Decree shall be in effect for a period of four (4) years from the date it is entered by

      the Court, or until all settlement payments are made by Defendant, whichever is earlier,

      but in no event shall this Consent Decree be in effect for less than two (2) years. During

      that time, this Court shall retain jurisdiction over this matter and the parties for purposes

      of enforcing compliance with the Decree, including issuing such orders as may be

      required to effectuate the purposes of the Decree.

                                        Monetary Relief

   5. Defendant, its owner Dr. Michael A. Sisk, and/or its successors and assigns shall pay a

      total of $100,000 to settle the claims brought by the EEOC under the ADEA on behalf of

      Charging Parties and Claimants. Defendant, its owner Dr. Michael A. Sisk, and/or its


                                                2
     Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 3 of 9




   successors and assigns will pay the total settlement amount over four years starting with a

   payment of $40,000 within 30 days of the Court’s entry of the Consent Decree, followed

   by four annual payments of $15,000 each. Each of the four annual payments are due by

   the first day of the month, 12, 24, 36, and 48 months after the Court’s entry of the

   Consent Decree. Defendant may pay any or all payments in advance of the listed due

   dates. The EEOC will notify Defendant of the amounts each Charging Party and

   Claimant are to receive out of each payment, and Defendant has agreed to issue payment

   accordingly, in the manner set forth below.

6. Within thirty (30) days after entry of this Decree, Defendant shall issue to each Charging

   Party and Claimant the first of five settlement payment installments referenced in

   paragraph 5 above. The first three settlement payment installments to each Charging

   Party/Claimant will cover lost wages, for which Defendant shall prepare and issue to each

   Charging Party/Claimant a W-2 IRS form for this monetary relief. The last two

   settlement payment installments to each Charging Party/Claimant will cover liquidated

   damages, interest, and any other damages, for which Defendant shall prepare and issue to

   each Charging Party/Claimant a 1099 IRS form for this monetary relief. Defendant

   agrees to send the checks and IRS forms directly to each Charging Party/Claimant, via

   certified mail, at the address provided by the EEOC’s counsel of record, and agrees to

   provide a photocopy of the check and related correspondence to the EEOC’s counsel of

   record at the same time that the documents are sent to the Charging Party/Claimant.

                                      Injunctive Relief

7. Defendant, its owner Dr. Michael A. Sisk, and its successors and assigns are hereby

   enjoined from engaging in age-based discrimination against any employee.               Such


                                            3
     Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 4 of 9




   discrimination violates the ADEA, which, in part, is set forth below:

           It shall be an unlawful employment practice for an employer –
           (1) ... to fail or refuse to hire or to discharge any individual or otherwise
           discriminate against any individual with respect to his compensation, terms,
           conditions, or privileges of employment, because of such individual’s age . . . .

   29 U.S.C. § 623(a)(1). Defendant, its owner Dr. Michael A. Sisk, and its successors and

   assigns are further enjoined from retaliating against any employee who complains of

   discrimination or harassment, as set forth in the following provision:

           It shall be unlawful for an employer to discriminate against any of his employees
           or applicants for employment . . . because such individual . . . opposed any
           practice made unlawful by this section, or because such individual . . . has made a
           charge, testified, assisted, or participated in any manner in an investigation,
           proceeding, or litigation under this chapter.

   29 U.S.C. § 623(d).

                                   Anti-Discrimination Policy

8. Within thirty (30) days from the date of entry of the Decree, Defendant will adopt and

   implement revised policies and procedures prohibiting discrimination in the workplace

   with a special emphasis on age-based discrimination, which also describe a complaint

   procedure for reporting discrimination and prohibit retaliation for reporting or opposing

   such discrimination, or for participating in any other way in any discrimination

   investigation. These policies and procedures will be agreed to with the EEOC prior to the

   filing of this Decree.


9. Within forty-five (45) days of the entry of this Decree, Defendant shall distribute the

   policy and complaint procedure to all employees at all three (3) locations of Defendant’s

   dental practice. In addition, Defendant will distribute the policy and complaint procedure

   to any new employees within fourteen (14) days of hire. Defendant will also promptly



                                             4
     Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 5 of 9




   post the new policy and complaint procedure in each of its facilities in a manner easily

   visible to all employees and promptly forward to EEOC a copy of any amendments made

   to the policy or complaint procedure during the life of this Consent Decree.

                                            Training

10. Defendant shall conduct one live training session for all management and supervisory

   employees working at all three (3) locations of Defendant’s dental practice. Such

   training will be at least two (2) hours in duration and provided by a third-party at the

   expense of Defendant, with format and content of the training subject to review by the

   Commission. The training should address the prohibitions under the ADEA which

   prohibit discrimination in hiring, discharge, and/or the terms and conditions of

   employment. The training must be completed within ninety (90) days of the entry of this

   Decree by a qualified trainer agreed to by the parties prior to the entry of the Decree.

   Defendant will also provide the training to all new management and supervisory

   employees within thirty (30) days of their hire or promotion. Training for new

   management and supervisory employees may be pre-recorded from one of the initial live

   training sessions. Defendant must maintain attendance lists identifying each management

   and supervisory official who attends each training session, and must forward a copy of

   the attendance sheets for all training sessions conducted during the life of this Consent

   Decree to the EEOC counsel of record, along with a current list of management

   employees, within fourteen (14) days of each training session.

11. Defendant shall also conduct at least one live training session for all non-management

   employees at all three locations of Defendant’s dental practice. Such training will be at

   least one (1) hour in duration and provided by a third-party at the expense of Defendant,


                                             5
     Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 6 of 9




   with format and content of the training subject to review by the Commission. The

   training should address the prohibitions under the ADEA which prohibit discrimination

   in hiring, discharge, and/or the terms and conditions of employment. The training

   sessions will be completed within ninety (90) days of the entry of this Decree. Such

   training will be provided to all new non-management employees within sixty (60) days of

   their hire. Training for new non-management employees may be pre-recorded from the

   initial live sessions. Defendant must maintain attendance lists identifying each person

   who attends each training session, and must forward a copy of the attendance lists for all

   training sessions conducted during the life of this Consent Decree to the EEOC counsel

   of record, along with a copy of Defendant’s current non-management employee roster,

   within fourteen (14) days of the completion of each training session.

12. Within sixty (60) days of the entry of this Decree, Defendant must submit copies of the

   third-party trainer’s written materials and/or any presentation to be used for the above-

   described training sessions to the EEOC counsel of record.

                                         Posting

13. Defendant will post 8 ½ x 11 inch notices, attached as Attachment A, in places visually

   accessible to all employees at all three (3) locations of Defendant’s dental practice. The

   notices will be signed by Defendant’s representative and maintained for the duration of

   this Consent Decree. Within fourteen (14) business days of the posting, Defendant will

   provide the EEOC’s counsel of record with certification that the posting has occurred.




                                            6
     Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 7 of 9




                                       Monitoring

14. The EEOC has the right to monitor and review compliance with this Decree.

   Accordingly:

          a.      Annually for the duration of this Decree, and one (1) month before the

   expiration of this Decree, Defendant must submit written proof via affidavit to the EEOC

   that it has complied with each of the requirements set forth above. Such proof must

   include, but need not be limited to, an affidavit by a person with knowledge establishing:

   (a) the completion of the training; (b) that the anti-discrimination policy has been

   distributed and remains posted in accordance with this Decree; and (c) that it has

   complied with the injunctions in paragraph 7.

          b.      For the duration of this Decree, Defendant must create and maintain such

   records as are necessary to demonstrate its compliance with this Decree.

          c.      Any report or notification to the EEOC required of Defendant under this

   Decree shall be sent to John Brubaker, Trial Attorney, Philadelphia District Office, 801

   Market Street, Suite 1000, Philadelphia, PA 19107.

                               Miscellaneous Provisions

15. Upon motion of the EEOC, the Court may schedule a hearing for the purpose of

   reviewing compliance with this Consent Decree. Prior to such motion, the EEOC shall

   notify Defendant, in writing, of the alleged non-compliance. Upon receipt of written

   notice, Defendant shall have forty-five (45) days either to correct the alleged non-

   compliance, and so inform the other party, or deny the alleged non-compliance, in

   writing. If the parties cannot in good faith resolve their dispute, the EEOC may file with

   the Court a motion to correct and remedy the breach of the Decree.


                                             7
        Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 8 of 9




   16. The Commission and Defendant shall bear their own costs and attorneys’ fees.

   17. The case shall be and hereby is dismissed with prejudice, subject to this Court’s

      jurisdiction to enforce provisions of this Consent Decree.

   18. The undersigned counsel of record in the above-captioned action hereby consent, on

      behalf of their respective clients, to the entry of the foregoing Consent Decree.



                                                    Respectfully submitted,


FOR PLAINTIFF:                                      FOR DEFENDANT:

_/s/Debra M. Lawrence________________
DEBRA M. LAWRENCE                                   _/s/Angela Quiles Nevarez (with consent)_
Regional Attorney                                   Angela Quiles Nevarez
                                                    Jackson Lewis, PC
_/s/Maria Luisa Morocco______________               Three Parkway
MARIA LUISA MOROCCO                                 1601 Cherry Street, Suite 1350
Supervisory Trial Attorney                          Philadelphia, PA 19102
                                                    T: (267) 319-7802
_/s/John S. Brubaker__________________              F: (215) 399-2249
JOHN S. BRUBAKER                                    Angela.Nevarez@jacksonlewis.com
Trial Attorney                                      PA 321375
U.S. EEOC
Philadelphia District Office
801 Market Street, Suite 1000
Philadelphia, PA 19107
Phone: 267-589-9762
Fax: (215) 440-2805
john.brubaker@eeoc.gov
IL 6314685 (admitted pro hac vice)



SO ORDERED

       June 22, 2020
Date: ___________
                                                          s/Sylvia H. Rambo
                                                    By:______________________________
                                                       Sylvia H. Rambo
                                                       United States District Judge


                                                8
         Case 1:19-cv-00804-SHR Document 29 Filed 06/22/20 Page 9 of 9


                                          EXHIBIT A



                            NOTICE POSTED PURSUANT TO A CONSENT DECREE IN
                            U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION v.
                            MICHAEL A. SISK, DDS, LLC
                            CIVIL ACTION NO. 1:19-CV-00804-SHR




This Notice is posted as part of the resolution of a lawsuit between the United States Equal
Employment Opportunity Commission (EEOC) against Michael A. Sisk, DDS, LLC. Michael A.
Sisk, DDS, LLC affirms its commitment to a workplace where all persons are free from illegal
discrimination, including age discrimination, consistent with Michael A. Sisk, DDS, LLC’s
employment policies and requirements of federal law, including the Age Discrimination in
Employment Act (“ADEA”).

The ADEA prohibits failing to hire, discharging, or discriminating in any other way against any
individual with respect to his or her compensation, terms, conditions, or privileges of
employment, because of such individual’s age.

The ADEA also prohibits an employer from retaliating, coercing, intimidating, threatening, or
interfering with any individual in the exercise or enjoyment of any right granted and protected by
the ADEA. Michael A. Sisk, DDS, LLC is dedicated to upholding the law and will not
discriminate or tolerate any discrimination against employees on any impermissible basis,
including age.

The EEOC is a federal agency which investigates charges of unlawful employment
discrimination and brings lawsuits in federal court to enforce the ADEA. If you have any
questions about, or believe you have been subjected to, employment discrimination, you should
contact your Office Manager or Dr. Michael A. Sisk. You may also contact your local EEOC
field office. To locate the nearest field office, contact:

                       U.S. Equal Employment Opportunity Commission
                                  Philadelphia District Office
                                801 Market Street, Suite 1000
                                   Philadelphia, PA 19107
                                     TEL: (267) 589-9700
                                   TTY: 1 (800) 669-6820
                                        www.eeoc.gov

This Notice must remain posted for the duration of the Consent Decree in the above-captioned
action, and must not be altered, defaced, or covered by any other material.



Dated: ___________                   _______________________________
                                     Dr. Michael A. Sisk, DDS, Owner
